                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                                          C.R. No. 18-368-2


              V.


MARVIN MYCHAL KENDRICKS



                           NOTICE OF STATUS CONFERENCE

             Please be advised that Honorable Gene E.K. Pratter has ordered a status
conference with counsel, in the above matter, in chambers Room 10613 of the U.S.
Courthouse on April 4, 2019 at 2:00 p.m.

        This conference will be continued only in extreme circumstances. If you are unable to
attend, someone from your office as familiar with this case as possible should attend.



                                            For the Court,


                                             /s/ Michael Coyle
                                            Michael Coyle
                                            Deputy Clerk to Judge Gene E.K. Pratter
